            CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 1 of 14




                          UNITED STATES DISTRICT COURT

                                DISTRICT OF MINNESOTA


 ALYSSA BEISSEL, individually and on                       Civ. No.:
 behalf of her minor daughter B.B.,

                   Plaintiff,
                                                           COMPLAINT
 v.
                                                           Jury Trial Demanded
 WAWONA PACKING CO., LLC
 a California limited liability company,

                   Defendant.


       COMES NOW the Plaintiff, Alyssa Beissel (hereinafter “Plaintiff”), by and through

her attorneys of record OFT Food Safety and Injury Lawyers, to assert claims against

Wawona Packing Co., LLC (hereinafter “Wawona” or “Defendant”) and alleges as

follows:

                                NATURE OF THE ACTION

       1.      This case arises out of a large multistate outbreak of Salmonella Enteritidis

caused by peaches produced and sold by Defendant Wawona that sickened Plaintiff’s 4-

year-old daughter, B.B.

       2.      As a result of consuming the contaminated peaches produced by Defendant

Wawona, Plaintiff’s minor daughter B.B. contracted a severe Salmonella infection,

requiring hospitalization and resulting in significant injuries.




                                                                                          1
            CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 2 of 14




                                       THE PARTIES

       3.      Plaintiff Alyssa Beissel resides in Hastings, Minnesota with her minor

daughter B.B. and husband Blayne Beissel. Plaintiff is therefore a resident of the State of

Minnesota.

       4.      Defendant Wawona Packing Co. LLC is a California limited liability

company with its principal place of business and corporate headquarters located in Fresno,

California. Defendant is therefore a citizen of the State of California.

       5.      Defendant Wawona’s California Agent for Service is Daniel Gerawan, 7108

N. Fresno Street, Suite 450, Fresno, California 93720.

       6.      Upon information and belief, Defendant Wawona also does business under

the assumed name “Prima Wawona.”

       7.      Defendant Wawona is in the business of producing, processing, packaging

and distributing fresh fruit products, including into the State of Minnesota.

                              JURISDICTION AND VENUE

       8.      This court has jurisdiction under 28 U.S.C. § 1332(a) because the amount in

controversy, exclusive of interest and costs, exceeds Seventy-five Thousand Dollars

($75,000.00) and the parties are citizens of different states.

       9.      Venue of this matter is proper in the United States District Court for the

District of Minnesota pursuant to 28 U.S.C. § 1391(a)(2) because a substantial part of the

events or omissions giving rise to the claim set forth herein occurred in this judicial district.




                                                                                               2
          CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 3 of 14




                              FACTUAL ALLEGATIONS

                               Salmonella and Food Safety

       10.    Salmonella is a bacterium that occurs in humans and other animals and is

shed in their feces.

       11.    When Salmonella is ingested by humans it can cause severe gastroenteritis

called salmonellosis. Symptoms of salmonellosis include nausea, vomiting, diarrhea, and

abdominal pain. Headache, myalgia, and low-grade fever may also accompany

salmonellosis.

       12.    Symptoms typically develop within 6 to 72 hours after ingesting

contaminated food or water. Symptoms usually last for several days but severe cases can

last much longer and result in serious medical complications.

       13.    Long-term health issues in individuals who suffer from salmonellosis are

well-documented and include reactive arthritis, inflammatory bowel syndrome, and

immunological deficiencies.

       14.    Children, the elderly, and people with compromised immune systems are

particularly susceptible to serious illness and death.

       15.    In partnership with state health departments, the Centers for Disease Control

and Prevention (“CDC”) actively monitors Salmonella cases throughout the country to

identify outbreaks. Using sophisticated genetic typing technology known as Pulse Field

Gel Electrophoresis (PFGE) and Whole Genome Sequencing (WGS), the CDC can detect

when multiple Salmonella infections are caused by a genetically related strain of the




                                                                                         3
          CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 4 of 14




bacteria. Public health investigators then use this data and interviews to pinpoint the source

of a particular outbreak.

       16.    Because of the well-known risks to human health posed by Salmonella

bacteria, responsible food manufacturers take steps to prevent contamination of their food

products and processing environments and to actively monitor the safety of their products.

       17.    Fresh fruit presents a particular risk of microbial growth when

inappropriately processed, packaged, stored or handled because it can support the growth

of bacteria and is a ready-to-eat product that does not typically undergo a kill-step like

cooking prior to consumption.

       18.    Responsible fresh fruit producers therefore must address food safety at every

step of production, from farm to fork.

       19.    In fact, as early as 1998, the Food and Drug Administration (FDA) published

a guidance document to industry entitled “Draft Guide to Minimize Microbial Food Safety

Hazards for Fresh Fruits and Vegetables.”

       20.    More recently, in 2015, FDA published the Produce Safety Rule as part of

the implementation of the Food Safety Modernization Act.

       21.    Following the Produce Safety Rule, FDA published a new guidance

document entitled “Draft Guidance for Industry: Standards for the Growing, Harvesting,

Packing, and Holding of produce for Human Consumption.”

       22.    This now two-year-old guidance document spells out the risks posed by fresh

fruit and sets minimum sanitation standards:




                                                                                            4
         CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 5 of 14




             Produce is usually grown outdoors in soil, with influences from
             weather and other environmental factors, and often does not
             receive treatment after harvesting that adequately removes
             pathogens that can cause human illness (referred to in this draft
             guidance as microorganisms of public health significance).
             Therefore, we place emphasis on preventive measures
             throughout growing, harvesting, packing, and holding produce
             to reduce the incidence of contamination of produce that can
             lead to foodborne illness.

      23.    In short, the risk of pathogenic contamination of fresh fruit was well known

in the industry and responsible producers should implement and verify robust food safety

programs.

                       Salmonella Outbreaks and Investigation

      24.    In Minnesota, Salmonella is classified as a reportable disease under Minn. R.

4605.7040 (B)(43).

      25.    Because Salmonella is a reportable disease, when a person in Minnesota tests

positive for the bacteria, the person’s health care providers are required to relay that

positive test result to the Minnesota Department of Health (MDH) within one working day

using the Enteric Disease Reporting Form.

      26.    MDH is required to investigate cases of reportable diseases, including

Salmonella, “for the purpose of verification of the existence of disease, ascertaining the

source of the disease causing agent, identifying unreported cases… and informing the

public if necessary.” Minn. R. 4605.7500. Unusual case incidence, including “any pattern

of cases” or “increased incidence… which may indicate … an outbreak” calls for increased

attention and an immediate telephone report to MDH, and laboratories must submit test




                                                                                        5
          CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 6 of 14




results and clinical materials for cases and suspected cases upon request. Minn. R.

4605.7050.

       27.    According to the MDH, outbreaks can be “detected through routine

surveillance activities that include interviewing all persons who are diagnosed with a

reportable disease” like Salmonella. “[W]hen multiple cases report a common exposure,

such as eating a common food item” MDH initiates an investigation.

       28.    At the national level, the CDC conducts the same type of reportable disease

surveillance and outbreak detection and investigation.

       29.    According to the CDC, “If a larger number of people than expected appear

to have the same illness in a given time period and area, it’s called a cluster. When an

investigation shows that ill people in a cluster have something in common to explain why

they all got the same illness, the group of illnesses is called an outbreak.”

       30.    When the CDC detects a foodborne disease outbreak, investigators work to

collect three types of data: epidemiologic data, traceback data, and food and environmental

testing data. This information helps health officials pinpoint the source of the outbreak.

       31.    Epidemiologic data includes “[p]atterns in the geographic distribution of

illnesses, the time periods when people got sick, and past outbreaks involving the same

germ,” “[f]oods or other exposures occurring more often in sick people than expected,”

and “clusters of unrelated sick people who ate at the same restaurant, shopped at the same

grocery store, or attended the same event,” according to the CDC.

       32.    Traceback data includes a “common point of contamination in the

distribution chain, identified by reviewing records collected from … stores where sick


                                                                                             6
          CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 7 of 14




people ate or shopped,” and “[f]indings of environmental assessments in food production

facilities, farms, and restaurants identifying food safety risks.”

       33.    Food and environmental testing data includes: “The germ that caused illness

found in a food item collected from a sick person’s home, a retail location, or in the food

production environment” and “[t]he same DNA fingerprint linking germs found in foods

or production environments to germs found in sick people.”

       34.    “When investigating outbreaks of infectious disease, public health

investigators sometimes find that the way people get sick involves a commercial entity

(e.g., a store or restaurant they patronized), an institution or company (e.g., a hotel or

hospital they stayed at), or a particular product they bought. CDC has a long-standing

practice of regularly disclosing names of commercial entities implicated in infectious

disease outbreaks in order to protect public health. … Once a specific source is implicated

in an infectious disease outbreak, CDC routinely provides information during an ongoing

investigation if there are actions that individuals can take to protect their health. When an

outbreak is over and the investigation has been completed, CDC usually provides specific

information when there is conclusive evidence regarding the root cause of contamination.”

                           Outbreak of Salmonella Enteritidis

       35.    In early July of 2020, the CDC detected clusters of illnesses all caused by

Salmonella Enteritidis.

       36.    Soon, WGS analysis of samples obtained from sick individuals from these

clusters confirmed that they were all sickened by a genetically distinct strain of Salmonella

Enteritidis, indicating a common food source for the illnesses.


                                                                                           7
         CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 8 of 14




       37.    Initial epidemiologic and traceback evidence collected by public health

investigators, including those at the Minnesota Department of Health (MDH), indicated

that bagged peaches supplied by Defendant Wawona and sold mainly at Aldi grocery stores

were the source of the illnesses.

       38.    The implicated product is depicted below:




       39.    As of September 2, 2020, the CDC reported that a total of 78 people across

12 states were infected with the outbreak strain of Salmonella Enteritidis linked to

Defendant’s peaches.


                                                                                      8
         CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 9 of 14




       40.    The illnesses identified so far occurred within the period from June 29, 2020,

to August 3, 2020, and include 23 hospitalizations.

       41.    Recognizing that Defendant’s peaches caused human illnesses and in an

effort to protect its customers, Aldi initiated a recall on August 19, 2020, of all peaches

received from Defendant Wawona.

       42.    Aldi’s recall included the following products:




       43.    On August 21, 2020, Defendant Wawona, acting under the Prima Wawona

name, recalled a variety of bagged peaches for potential Salmonella contamination.




                                                                                          9
           CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 10 of 14




Peaches associated with the August 21, 2020, recall were sold under the Wawona, Prima,

Marketside, Kroger, and Wegmans brand names throughout 34 states.

      44.      The next day, Prima Wawona expanded the recall to include bulk/loose

peaches.

                                 B.B.’s Salmonella Infection

      45.      On or about July 17, 2020, Plaintiff purchased a two-pound bag of peaches

produced and sold by Defendant Wawona from an Aldi grocery store in Cottage Grove,

Minnesota.

      46.      The Wawona peaches were consumed by Plaintiff’s four-year-old daughter

B.B. over the course of the following week.

      47.      On or about July 25, 2020, B.B. began suffering diarrhea, nausea and

vomiting. B.B.’s condition continued to deteriorate over the next several days.

      48.      On or about July 30, 2020 B.B. was taken to St. Paul Children’s Hospital.

Several diagnostic tests were performed including blood and stool pathogen screens.

      49.      The next day, the blood culture tested positive for Salmonella Enteritidis – a

medical emergency.

      50.      A stool culture from B.B. also tested positive for Salmonella Enteritidis.

      51.      B.B. remained hospitalized for several days and has not yet fully recovered.

      52.      B.B.’s sample was forwarded to MDH, where investigators performed WGS

analysis and uploaded the results to CDC’s database.

      53.      The WGS analysis confirmed that B.B. was sickened by the outbreak strain

of Salmonella Enteriditis linked to Defendant Wawona’s peaches.


                                                                                            10
         CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 11 of 14




       54.    As a result of B.B.’s Salmonella infection caused by Defendant’s

contaminated peaches, she suffered severe symptoms including severe abdominal pain;

diarrhea, dehydration, fear, pain and suffering.

       55.    As a result of B.B.’s Salmonella infection caused by Defendant’s

contaminated peaches, Plaintiff’s incurred and will incur medical and hospital expenses for

the treatment of B.B.’s injuries.

                                           COUNT I
                                    Strict Product Liability

       56.    Plaintiff incorporates by reference all preceding paragraphs as if fully set

forth here.

       57.    Defendant Wawona produced, processed, packaged, manufactured,

marketed, and sold the contaminated peaches that caused B.B.’s Salmonella infection.

       58.    The peaches produced by Defendant and consumed by B.B. were

contaminated with Salmonella and therefore defective when it left the control of Defendant

Wawona.

       59.    Plaintiff served and B.B. consumed the contaminated peaches as intended by

Defendant Wawona.

       60.    B.B.’s consumption of the contaminated peaches caused her to become

infected with the Salmonella bacteria and to become very ill.

       61.    Salmonella is particularly dangerous when consumed by children like B.B.

       62.    Because Salmonella is colorless and odorless, consumers like Plaintiff and

B.B. have no way of detecting the contamination before consumption.


                                                                                        11
         CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 12 of 14




       63.      The peaches produced by Defendant and subsequently purchased by Plaintiff

and consumed by B.B. were contaminated with Salmonella and therefore unreasonably

dangerous to ordinary consumers for the intended use of the product.

       64.      Defendant is therefore strictly liable to Plaintiff and B.B. for the harm

proximately caused by its production and sale of contaminated peaches.

       65.      As a direct and proximate result of Defendant’s production and sale of

defectively manufactured peaches, Plaintiff and her minor daughter B.B. suffered the

damages and losses as set forth in this Complaint.

                                         COUNT II
                                         Negligence

       66.      Plaintiff incorporates by reference all preceding paragraphs as if fully set

forth here.

       67.      Defendant Wawona manufactured, supplied, marketed, and sold the peaches

purchased by Plaintiff and consumed by B.B.

       68.      Defendant Wawona was negligent in and about its manufacturing, supplying,

marketing, and sale of the adulterated peaches that caused the Salmonella outbreak.

       69.      Defendant Wawona owed a duty to the intended customers of its peach

products, including Plaintiff and B.B., to ensure that its products were free of dangerous

pathogens, including Salmonella.

       70.      Defendant Wawona breached this duty by the following acts and omission,

among others:

             a. Failing to implement and follow Good Agricultural Practices (GAPs);



                                                                                         12
        CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 13 of 14




            b. Inadequately selecting screening, and monitoring the suppliers of peaches

               used in its products;

            c. Inadequately maintaining and monitoring the safety of its products, premises,

               equipment and employees;

            d. Failing to properly operate its growing; production, and distribution facilities

               in a safe, clean and sanitary manner;

            e. Failing to adopt, implement, follow and verify adequate food safety policies

               and procedures that met industry standards for the safe and sanitary

               production of fresh peaches;

            f. Failing to properly train its employees and agents to:             prevent the

               transmission of Salmonella; follow its own food safety program; and operate

               in compliance with FDA guidance;

            g. Failing to adequately supervise its employees and agents, including growers,

               to: prevent the transmission of Salmonella; follow its own food safety

               program; and operate in compliance with FDA guidance; and

            h. Other acts and omissions as revealed through investigation and discovery.

      71.      As a direct and proximate result of Defendant Wawona’s negligence,

Plaintiff and her minor daughter B.B. suffered the damages and losses as set forth in this

Complaint.

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment against the Defendant as follows;




                                                                                            13
           CASE 0:20-cv-01888-JRT-HB Doc. 1 Filed 09/03/20 Page 14 of 14




      1.       For an award of compensatory damages, including damages against

Defendant for medical and hospital expenses; physical and mental pain and suffering;

disability; and other damages according to proof at trial in excess of Seventy-Five

Thousand Dollars ($75,000.00);

      2.       For reasonable attorney fees and costs as permitted by law;

      3.       For pre- and post-judgment interest; and

      4.       For such further and other relief as the Court deems just and equitable.

                                     JURY DEMAND

      Plaintiff hereby demands a trial by jury on all triable issues.



Dated: September 3, 2020                   ___________________________
                                           Ryan M. Osterholm (#0390152)
                                           Brendan Flaherty (#0327657)
                                           Lindsay Lien Rinholen (#0397560)
                                           Counsel for Plaintiff
                                           OFT Law PLLC
                                           730 2nd Ave S. Suite 810
                                           Minneapolis, MN 55402
                                           Phone: (888) 828-7087
                                           Fax: 888-239-0559
                                           ryan@oftlaw.com
                                           brendan@oftlaw.com
                                           lindsay@oftlaw.com




                                           ATTORNEYS FOR PLAINTIFF




                                                                                          14
